     Case 2:17-cv-00880-MJH-MPK Document 129 Filed 07/20/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

EUGENE SCALIA, Secretary of Labor,               )
                                                 )
                      Plaintiff,                 )   2:17-cv-880
                                                 )
                       v.                        )
SX MANAGEMENT, LLC, a limited                    )   District Judge Marilyn J. Horan
liability corporation doing business as          )   Magistrate Judge Maureen P. Kelly
STOREXPRESS, STEVEN MITNICK,                     )
individually, and as President and/or            )
owner of SX Management, LLC, and                 )
EDMOND MCKEAN, individually and                  )
as an employee of SX Management, LLC,            )
                                                 )
                      Defendants.                )
                                                 )
                                                 )
EDMOND MCKEAN, individually and                  )
as an employee of SX Management, LLC,            )
                                                 )
                      Cross Claimant,            )
                                                 )
                       v.                        )
STEVEN MITNICK,                                  )
individually, and as President and/or            )
owner of SX Management, LLC, and                 )
SX MANAGEMENT, LLC, a limited                    )
liability corporation doing business as          )
STOREXPRESS,                                     )
                       Cross Defendants.         )


                                     Order of the Court
       AND NOW, this 20th day of July, 2021, it is hereby ORDERED that, in accordance with

the Opinion of the Court (ECF No. 128), the June 16, 2021 Report and Recommendation (ECF

No. 122) is ADPOTED, AS AMENDED by the Opinion of this Court.

       IT IS FURTHER ORDERED that, for the reasons set forth in the Report and

Recommendation and in the Opinion of the Court, the SX Defendants’ Motion for Partial

Summary Judgment (ECF No. 109) is DENIED as to the claims asserted by the Secretary of

Labor on behalf of Defendant Edmond McKean.


                                             1
      Case 2:17-cv-00880-MJH-MPK Document 129 Filed 07/20/21 Page 2 of 2




       IT IS FURTHER ORDERED that, for the reasons set forth in this Court’s Opinion, the

SX Defendants’ Motion for Partial Summary Judgment is DENIED AS MOOT as to Mr.

McKean’s dismissed cross-claim against the SX Defendants.




                                                        __________________________
                                                        Marilyn J. Horan
                                                        United States District Judge


cc:    Honorable Maureen P. Kelly
       United States Magistrate Judge

       All Counsel of Record via CM-ECF




                                             2
